Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/21 has been entered.

REASONS FOR ALLOWANCE
Claims 12-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Upon further consideration and in view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following: 

An air conditioner comprising: 
a motor including stator windings; 
a compressor driven by the motor; and
 a motor driving device that drives the motor, wherein: 
the motor driving device includes:
 a connection switching unit that includes a mechanical switch connected to the stator windings and an excitation coil opening or closing the mechanical switch by being energized or non-energized with excitation current and switches a connection condition of the stator windings to either of a star connection condition and a delta connection condition by opening or closing the mechanical switch; and

 the stator windings include a first open winding, a second open winding, and a third open winding, 
the first open winding has a first winding terminal connected to the inverter and a second winding terminal connected to the connection switching unit, 
the second open winding has a third winding terminal connected to the inverter and a fourth winding terminal connected to the connection switching unit, 
the third open winding has a fifth winding terminal connected to the inverter and a sixth winding terminal connected to the connection switching unit,
 the air conditioner raises a revolution speed of the motor depending on an increase in a temperature difference between an indoor temperature and a set temperature when the connection condition of the stator windings is the delta connection, and 
the connection switching unit 
switches the connection condition of the stator windings to the star connection by connecting the second winding terminal of the first open winding, the fourth winding terminal of the second open winding, and the sixth winding terminal of the third open winding together when the temperature difference is less than or equal to a threshold value and the excitation coil is not energized with the excitation current, and 
switches the connection condition of the stator windings to the delta connection by connecting the second winding terminal of the first open winding, the fourth winding terminal of the second open winding and the sixth winding terminal of the third open winding to the inverter when the temperature difference is greater than the threshold value and the excitation coil is energized with the excitation current.


 	a brushless DC motor with stator 3 including windings 52, 54,56. Switching means 65 (Fig. 2) includes switches and these switches are connected to stator windings. The switching means 65 switches the connection to the wye connection (fig. 1a wye connection) by connecting the winding terminals of the 3 windings together and switches the connection to the delta connection (Fig. 1b delta connection) by connecting the winding terminals to the drive 44.Col. 4 states the second terminal of each of the three windings 52, 54, 56 are connected to points 60, 32 and 64 which are all tied together. Fig. 2 shows switches set in Y configuration (de-energized condition), thus stator windings connected to the star connection when excitation coil is not energized with the excitation current.
	Das doesn't explicitly teach an air conditioner raising a revolution speed of the motor depending on a temperature difference b/n indoor temperature and a set temperature, an inverter and a compressor. Blatchley teaches an air conditioner system that includes a compressor that has its own motor to control its speed; the operating speed of the compressor can be reduced in response to the outlet pressure exceeding an ambient-temperature-based variable threshold. The ambient air temperature measures the the outside temperature in order to control the interior temperature so that it reaches a desired/set temperature.

	Blatchley (US “2016/0361975”) teaches an air conditioner system that includes a compressor that has its own motor to control its speed; the operating speed of the compressor can be reduced in response to the outlet pressure exceeding an ambient-temperature-based variable threshold.


These close prior arts fail to teach the combination of claim 12 and these limitation are neither inherent nor obvious. As a result, these are allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZEMENAY T TRUNEH/Examiner, Art Unit 2846  

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846